Kane, J.
Appeal from a decision of the Workers’ Compensation Board, filed August 1, 1984.
Claimant, employed at a power station of the New York City Transit Authority, sustained a fractured cheek bone and injuries to his right eye when he was mugged in the subway station, some 200 yards from his specific duty station, at about 11:50 p.m. on September 9, 1980.
We agree with the determination of the Workers’ Compensation Board that claimant was in the precincts of his employment at the time of the incident in question, particularly since he was provided with a subway pass for use going to and from work (see, Matter of Husted v Seneca Steel Serv., 41 NY2d 140).
Decision affirmed, with costs to the Workers’ Compensation Board. Mahoney, P. J., Kane, Casey, Weiss and Levine, JJ., concur.